DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 12/11/20. By virtue of this amendment, claims 1-24 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Tiwari et al (US Pub. No: 2018/0121571).
Regarding claim 1, Tiwari et al obviously disclose or capable of performing that, a method of using a mobile device(figures 1A, 110a-110c , figure 3B, 304, figure 5A, 504) to commission a lighting control system(figures 3G, 6A, 7B), the method comprising: determining a location of the mobile device(304); determining an orientation of the mobile device(304, 504) at the location; capturing an image within the location on a camera of the mobile device(304, 504), wherein the image comprises a lighting fixture(figures 4A-4B, L1, L2) at the location(bedroom); overlaying floor plan data over the lighting fixture(L1, L2) in the image on the display of the mobile device (304 , 504) based on the location and orientation of the mobile device(304, 504), wherein the floor plan data comprises a floor plan identifier that identifies the lighting fixture on a floor plan: receiving, via the mobile device(304, 504), a unique identifier of a lighting control device associated with the lighting fixture(L1, L2), wherein the unique identifier is configured to identify the lighting control device in messages transmitted to control an amount of power provided to a lighting load in the lighting fixture(L1, L2): and associating the unique identifier of the lighting control device with the floor plan identifier. Paragraphs [0089-0363].

Regarding claim 3, Tiwari et al disclose wherein the location is selected from a list of locations or a floorplan the floor plan displayed on the mobile device (504). Figures 1A, 5A-5B, paragraphs [0335-0363].
Regarding claim 4, Tiwari et al disclose wherein the location is automatically determined by a real-time locating system executed on the mobile device (504).
Regarding claim 5, Tiwari et al disclose wherein the automatically determined location is confirmed by a user indication on the mobile device (504).
Regarding claim 6, Tiwari et al disclose wherein the orientation is determined automatically by identifying predefined objects within an image of the location. Figures 5A-5J, paragraphs [0335-0363].
Regarding claim 7, Tiwari et al disclose wherein the  predefined objects within the image of the location comprise the corners of a room, lighting fixtures, or windows. Figures 5A-5J, paragraphs [0335-0363].
Regarding claim 8, Tiwari et al disclose  wherein the orientation is  determined based  on  at
least two predefined objects within an image of the location.  Figures 5A-5J, paragraphs [0335-0363].
	Regarding claim 9, Tiwari et al disclose wherein the orientation is determined based on an indication from a user of the mobile device. Figures 5A-5J, paragraphs [0335-0363].
Regarding claim 10, Tiwari et al disclose wherein the floor plan data comprises at least one of an icon representing a physical location of the lighting fixture, a representation of a connection between the lighting control device and another device, or a group identifier that indicates a group of lighting control devices that may be controlled together. Figures 3G, 6A, 7B, paragraphs [0216-0249].
Regarding claim 11, Tiwari et al disclose wherein the mobile device comprises wearable computer glasses. Figures 5A-5J.

Regarding claim 13, Tiwari et al disclose wherein the association is confirmed by user selection on the mobile device. Figures 1A, 5A-5D.
Regarding claim 14, Tiwari et al disclose wherein the unique identifier of the lighting control device is received by visible light communication (VLC). Figures 3G, 6A, 7B.
Regarding claim 15, Tiwari et al disclose wherein the unique identifier of the lighting control device is received by RF. Figure 7F, paragraph [0067].
Regarding claim 16, Tiwari et al disclose further comprising sending a digital message that comprises control instructions configured to control the lighting control device, and wherein the digital message comprises at least one of the unique identifier or the floor plan identifier. Paragraph [0332].
Regarding claim 17, Tiwari et al obviously disclose or capable of performing that, a method of using a mobile device(figures 1A, 110A-110C, figures 3A-3B, 304, figures 5A-5D, 504) to commission a lighting control system(figures 3G, 6A, 7B), the method comprising: capturing an image on a camera of the mobile device(304, 504), wherein the image comprises a lighting fixture(figure 4B, L1,L2) within a location of the image; receiving a unique identifier of a lighting control device associated with for controlling a lighting load in the lighting fixture, wherein the unique identifier is configured to identify the lighting control device in messages transmitted to control an amount of power provided to a lighting 
Regarding claim 18, Tiwari et al disclose wherein the mobile device comprises wearable computer glasses. Paragraph [0100].
Regarding claim 19, Tiwari et al disclose the unique identifier    of the lighting control device is received by visible light communication (VLC). Figures 3G, 6A, 7B.
Regarding claim 20, Tiwari et al disclose wherein the unique identifier is received at a frequency that is imperceivable to the human eye. Paragraph [0336].
Regarding claim 21, Tiwari et al obviously disclose or capable of performing that,wherein the identity of the floor plan lighting fixture floor plan identifier is an alphanumeric string entered by a user of the mobile device. Paragraph [0341].
Regarding claim 22, Tiwari et al disclose wherein the identity of the floor plan lighting fixture floor plan identifier is received based on a selection of a user of the mobile device. Figures 1A, 5A-5B.
Regarding claim 23, Tiwari et al disclose wherein the unique identifier of the lighting control device is received by RF. Figures 6B, 7G, paragraphs [0109-0117].
Regarding claim 24, Tiwari et al disclose further comprising sending a digital message comprising control instructions configured to control the lighting control device, and wherein the digital message comprises at least one of the unique identifier or the floor plan identifier. Figures 6A-6D, paragraphs [0109-0117].

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
 
/Minh D A/
Primary Examiner
Art Unit 2844